Citation Nr: 0945504	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD), and if 
so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
right knee disability.

4.  Entitlement to service connection for diabetes mellitus, 
Type II, to include blurred vision, headaches, slow thought 
process, altered memory, blisters, increased urination and 
frequent thirst.

5.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1987 to October 
1995.  He also had service in the Reserves from July 1998 to 
July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2003 and April 2005, of the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The December 2003 rating decision: increased the appellant's 
noncompensable disability rating for right knee arthritis to 
10 percent disabling; continued the appellant's 
noncompensable disability rating for tinea pedis; and denied 
entitlement to service connection for PTSD, erectile 
dysfunction, sleep apnea and a left knee disability, to 
include as secondary to the service-connected right knee 
disability.  In February 2004, the appellant submitted a 
notice of disagreement (NOD) with the assignment of a 10 
percent disability rating for his right knee.  A statement of 
the case (SOC) was issued in April 2005 and the appellant 
perfected his appeal as to this issue in May 2005.

The Board notes that following the December 2003 denial of 
his claim of entitlement to service connection for a left 
knee disability, to include as secondary to the service-
connected right knee disability, the appellant submitted a 
NOD in May 2004.  The RO did not issue the appellant a SOC 
with regard to this claim.  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

The April 2005 rating decision: denied the appellant's 
petition to reopen his claim of entitlement to service 
connection for PTSD; denied entitlement to service connection 
for an acquired psychiatric disorder (claimed as depression), 
to include as secondary to PTSD; and denied entitlement to 
service connection for diabetes mellitus.  The appellant 
submitted a NOD in May 2005 and a SOC was issued in October 
2005.  The RO subsequently received an untimely VA Form 9 
[Substantive Appeal] on February 16, 2006.  Inasmuch as the 
RO has taken actions to indicate to the appellant that these 
issues are on appeal, and it took no steps to close the 
appeal, the requirement that there be a timely substantive 
appeal is deemed waived.  See Percy v. Shinseki, No. 05-2961 
(U.S. Vet. App. Apr. 17, 2009); Gonzalez-Morales v. Principi, 
16 Vet. App. 556 (2003) (per curiam order).  

With regard to the appellant's petition to reopen his claim 
for PTSD, to establish jurisdiction over this issue, the 
Board must first consider whether new and material evidence 
has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & West Supp. 2009).  The Board must 
proceed in this fashion regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  

The appellant testified before a Decision Review Officer in 
July 2006.  The appellant later testified before the 
undersigned Acting Veterans Law Judge in November 2008, who 
was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2009) 
and who participated in this decision.  Transcripts of these 
proceedings have been associated with the claims file.

The issues of entitlement to a disability rating in excess of 
10 percent for a right knee disability, entitlement to 
service connection for PTSD, entitlement to service 
connection for an acquired psychiatric disorder and 
entitlement to service connection for a left knee disability, 
to include as secondary to the service-connected right knee 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a rating 
decision issued in September 2004.

2.  Evidence submitted subsequent to the RO's September 2004 
rating decision is not cumulative or redundant, and relates 
to an unestablished fact necessary to substantiate the PTSD 
claim.

3.  In July 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his appeal pertaining to 
entitlement to service connection for diabetes mellitus, Type 
II, to include blurred vision, headaches, slow thought 
process, altered memory, blisters, increased urination and 
frequent thirst.


CONCLUSIONS OF LAW

1.  The RO's September 2004 rating decision denying the 
appellant's claim of entitlement to service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
appellant's claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2008).

3.  The criteria for withdrawal of the Substantive Appeal for 
entitlement to service connection for diabetes mellitus, Type 
II, to include blurred vision, headaches, slow thought 
process, altered memory, blisters, increased urination and 
frequent thirst, by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

In general, rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2008).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The appellant filed his claim to 
reopen in October 2004, subsequent to this date.  Therefore, 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
appellant has submitted new and material evidence sufficient 
to reopen his claim for service connection for PTSD.  

At the time of the September 2004 rating decision, the 
evidence of record consisted of the appellant's service 
treatment records [May 1, 1987 to September 18, 1995] and VA 
Medical Center (VAMC) Memphis treatment records dated from 
December 2001 to August 2004.  The appellant's claim was 
denied because there was no evidence that he had a diagnosis 
of PTSD.  There must be new and material evidence as to each 
and every aspect of the claim which was lacking at the time 
of the last final denial in order for there to be new and 
material evidence to reopen the claim.

Objective evidence has been added to the record since the 
September 2003 rating decision, including VA treatment 
records dated from December 2001 through May 2007, additional 
statements from the appellant, Social Security Administration 
records, a VA examination report and the response from the 
United States Army and Joint Services Records Research Center 
(JSRRC).  This evidence is not cumulative and redundant.  It 
had not been submitted before.  Since the evidence relates to 
a crucial question in the appellant's case, i.e., whether he 
has a current diagnosis of PTSD, whether he has verified 
stressors and whether a medical nexus exists between service 
and the appellant's currently diagnosed PTSD, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim, 
and it is determined to be material to the appellant's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.

As such, the Board finds that any error related to the VCAA 
as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

II.  Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2008).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  See 38 C.F.R. § 20.204 
(2008).

As was alluded to above, the appellant withdrew his appeal as 
to his diabetes mellitus, Type II, claim in a signed 
statement that was received by the RO in July 2006.  See 38 
C.F.R. § 20.204 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The appellant has withdrawn 
his appeal as to the issue of entitlement to service 
connection for diabetes mellitus, Type II, currently before 
the Board and, hence, there remains no allegation of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this issue and the 
appeal is therefore dismissed.




ORDER

The claim for service connection for PTSD is reopened; to 
this extent only the appeal is granted.

The appellant's appeal as to the issue of entitlement to 
service connection for diabetes mellitus, Type II, to include 
blurred vision, headaches, slow thought process, altered 
memory, blisters, increased urination and frequent thirst, is 
dismissed.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims of entitlement to a disability rating in excess of 10 
percent for a right knee disability, entitlement to service 
connection for PTSD, entitlement to service connection for an 
acquired psychiatric disorder and entitlement to service 
connection for a left knee disability, to include as 
secondary to the service-connected right knee disability.

With regard to the appellant's increased rating claim, the 
Board notes that the last VA orthopedic examination provided 
to the appellant was in August 2006.  While the appellant has 
been provided subsequent VA examinations for general 
disabilities, neurological disorders and fibromyalgia, none 
of these examination reports reflect range of motion 
findings, to include functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
the appellant has reported that his right knee disability has 
increased in severity.  See Travel Board hearing transcript, 
November 4, 2008.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008); see also 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].  
Accordingly, the appellant must be provided with a new VA 
orthopedic examination.

Regarding the appellant's claim of entitlement to service 
connection for PTSD and an acquired psychiatric disorder, the 
Board notes that the RO failed to contact United States Army 
and Joint Services Records Research Center (JSRRC) in an 
attempt to verify the appellant's alleged stressors.  Review 
of the claims file indicates that the appellant has provided 
sufficient detail to determine whether the claimed events 
took place.  Specifically, the appellant reported that in 
July 1990, while stationed in Kuwait, his unit was subject to 
ground attacks.  He also witnessed the death of L.C.W.  
Additionally, he indicated that in 1992 or 1993, while 
stationed in Portsmouth, Virginia, he witnessed the murder of 
a fellow soldier, E.W.  This murder was verified by the 
statement from the Portsmouth, Virginia, Police Department 
submitted by the appellant.  The AMC should make all efforts 
to verify these stressors.

If the appellant's stressors are confirmed, the appellant's 
claims file should be returned to the same VA examiner who 
conducted the April 2008 examination for an addendum.  As the 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  

Since the award of service connection for PTSD could impact 
the appellant's claim for an acquired psychiatric disorder, 
the two issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 
Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, 
(1998).  As such, following the aforementioned development of 
the appellant's PTSD claim, the claim of entitlement to 
service connection for an acquired psychiatric disorder 
should be readjudicated.

As noted above, in response to the December 2003 RO denial of 
his claim of entitlement to service connection for a left 
knee disability, to include as secondary to the service-
connected right knee disability, the appellant submitted a 
NOD in May 2004.  The RO did not issue the appellant a SOC 
with regard to this claim.  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
available VA treatment records dated 
from March 2008 to the present.  Any 
response received in response to this 
request should be memorialized in the 
appellant's claims file.

2.  The RO/AMC should contact the JSRRC 
in order to verify the appellant's 
alleged stressors.  Specifically, JSRRC 
should determine whether the 
appellant's unit was subject to ground 
attacks while stationed in Kuwait in 
July 1990.  It should also be 
determined if a L.C.W. was killed at 
that time.  Any response from JSRRC 
should be memorialized in the 
appellant's claims file.

3.  The RO/AMC should also attempt to 
verify the murder of fellow service 
member E.W. in 1992, when the appellant 
was stationed in Portsmouth, Virginia.

4.  If and only if the RO/AMC is able 
to verify the appellant's stressor(s), 
his claims file should be returned, if 
possible, to the same examiner who 
performed the April 2008 VA examination 
for an addendum.  The VA examiner 
should review the appellant's claims 
file and a copy of this REMAND in 
conjunction with the opinion.  The 
examiner should state whether the 
appellant has a current diagnosis of 
PTSD, and if so, whether it is at least 
as likely as not related to his 
verified stressor.

5.  The RO/AMC should also schedule the 
appellant for a VA orthopedic 
examination for his right knee 
disability with an appropriate expert.  
The VA examiner should review the 
appellant's claims file and a copy of 
this REMAND in conjunction with the 
appellant's examination and state that 
this has been accomplished in the 
examination report.

In assessing the appellant's right knee 
disability, the examiner should 
specifically consider the appellant's 
complaints of near-constant pain and 
increasing instability in the knee 
joints.  The examiner should also 
indicate whether there is any 
functional loss due to pain, or any 
additional functional loss due to 
weakness, fatigability, incoordination, 
or pain on movement.  


6.  The RO/AMC should issue a SOC 
regarding the issue of entitlement to 
service connection for a left knee 
disability, to include as secondary to 
the service-connected right knee 
disability.  See Manlincon, supra.  

7.  Thereafter, the RO/AMC should 
readjudicate the issues of entitlement 
to an increased disability rating for a 
right knee disability, entitlement to 
service connection for PTSD and 
entitlement to service connection for 
an acquired psychiatric disorder, based 
on all pertinent evidence.  If the 
claims remain denied, the appellant and 
his representative should be given an 
adequate opportunity to respond.  
Thereafter, the issues should be 
returned to the Board for further 
appellant review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


